PER CURIAM.
On motion of the Kentucky State Bar association this court issued a rule against J. M. Clay, of Cattlettsburg, Kentucky, to show cause why he should not be punished for contempt for the unauthorized practice of law.
Mr. Clay filed his response to the motion averring that he had been regularly admitted to the bar of this State and filed an order of the Letcher Circuit Court entered on January 14, 1907, showing “on motion of Robert Blair, J. M. Clay was sworn as a practicing attorney at this bar, as required by law.”
The record before us shows the hearing on this rule was to be on affidavits or depositions. The Bar Association filed as its proof a duly attested copy of the judgment of the Circuit Court of Lincoln County, West Virginia, which was entered on April 9, 1946, disbarring Mr. Clay from the practice of law in that court, and the other courts in the State of West Virginia, “upon charges of malpractice as an attorney before this Court.”
As his only proof respondent filed the affidavits of Wayne Stollings and James Gray, both ex-convicts, that they were forced to testify against Clay in the disbarment proceedings in West Virginia and their testimony was given under duress and was not true.
Without questioning whether or not respondent was duly qualified to practice law when the order was entered in the Letcher Circuit Court, or whether he is the j: M. Clay referred to therein, we are confronted by the fact of the judgment of the West Virginia' court showing he was disbarred in that state in 1946. There is nothing in the record to, show that respondent has been reinstated in West Virginia since his disbarment. Respondent seeks to attack the West Virginia judgment by the affidavits of the two ex-convicts above mentioned. Under the full faith and credit clause of the United States Constitution, Art. 4, § 1, the judgment of a foreign state can only be impeached for want of jurisdiction or for fraud. Anderson v. Reconstruction Finance Corp., 281 Ky. 531, 136 S.W.2d 741. The jurisdiction of the West Virginia court is not attacked, and we are not impressed by the affidavits of the two ex-convicts that they were forced to testify falsely against respondent in the West Virginia disbarment proceedings.
This case is not unlike In re Brown, 60 S.D. 628, 245 N.W. 824, where an attorney was suspended by the Wyoming court from practicing in that state. Thereupon, he returned .to South Dakota where he had been admitted to the bar prior to taking up his residence in Wyoming, and resumed practice. The South Dakota court was of the opinion it should recognize the judgment .of the Wyoming court, and held that the 'attorney be suspended from all the rights of a practicing attorney in the courts, of South Dakota as long as the Wyoming judgment is in effect. See 5 Am.Jur. “Attorney -at Law” § 256, p. 415; Annotations 173 A.L.R. 298; In re Isserman, 345 U.S. 286, 73 S.Ct. 676.
We hold the rule should be made absolute against respondent and that he be prohibited from practicing law in this state so long as he remains disbarred in West Virginia.